DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Kugler.

Regarding claim 1, Williams teaches a catheter (see fig. 6-7) comprising: an elongate shaft body (12) extending from a proximal end to a distal end and defining an inner lumen (26; 0223), the shaft body including a liner (18; 0227), a braid or coil (20; 0226) surrounding the liner, and a polymer cover  (24) surrounding the braid or coil (0227, 0229); and a tip member (40H/40I) disposed at the distal end of the elongate shaft body, the tip member including a tapered distal portion (fig. 7 where the distal tip has a slight ramping which is tapered) that culminates in a distal tip (12B) the radiopaque (44; 0271) material terminates proximal of the distal tip (0271), but fails to explicitly teach the tapered distal portion impregnated with a radiopaque filler material, the radiopaque filler material causing the tapered distal portion to have a reduced structural integrity relative to a structural integrity of the distal tip
Kugler teaches impregnating a distal tip with a radiopaque filler material (0033), the radiopaque filler material causing the tapered distal portion to have a reduced 
It would have been obvious to one of ordinary skill in the art at the time of filing to have impregnated the radiopaque in the catheter as an alternative to attaching the marker to the inner liner through embedding to create a smoother transition during use and to maintain the users ability to track the location of the catheter in vivo to a more precise location. 

Regarding claim 3, Williams and Kugler teach the claim limitations of claim 1, where Williams teaches wherein distal tip comprises a polymer that has a durometer of 35D to 70D, inclusive (0262).  
Regarding claim 4, Williams and Kugler teach the claim limitations of claim 1, where Williams teaches wherein distal tip comprises a polymer that has a durometer of 50D to 60D, inclusive (0262).  
Regarding claim 5, Williams and Kugler teach the claim limitations of claim 1, where Williams teaches wherein a durometer of the distal tip is greater than a durometer of a remainder of the tip member (0254, 0255, where Williams teaches a durometer at the distal tip being harder than the durometer of the section adjacent to it).  
Regarding claim 6, Williams and Kugler teach the claim limitations of claim 1, where Williams teaches wherein the distal tip is comprised of a thermoplastic elastomer (0261). 

Kugler further teaches the polymer tip member includes a non-tapered proximal portion and a tapered distal portion (0028).
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the distal tip to have a non-tapered proximal portion and a tapered distal portion to allow the user to more easily navigate the vasculature during use.
Regarding claim 8, Williams in view of Kugler teach the claim limitation of claim 7, where Kugler teaches wherein a length of the non-tapered proximal portion is about equal to a length of the tapered distal portion (0033).  
Regarding claim 9, Williams in view of Kugler teach the claim limitation of claim 7, where Kugler teaches wherein a length of the non-tapered proximal portion is greater than a length of the tapered distal portion (0033).
Regarding claim 10, Williams and Kugler teach the claim limitations of claim 1, where Kugler teaches the tapered distal portion of the tip member is impregnated with the radiopaque filler material selected from the group comprising barium sulfate, bismuth trioxide, bismuth carbonate, powdered tungsten and powdered tantalum (0033).
Regarding claim 11, Williams and Kugler teach the claim limitations of claim 1, where Williams teaches wherein the shaft body includes a braid and a coil surrounding the liner (0226).  
.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Williams, Kugler, and further in view of U.S. Publication No. 2005/0222585 to Miyata et al. (Miyata).
Regarding claim 2, Williams and Kugler teach the claim limitations of claim 1, where Williams teaches where the tip can be any desired length (0263) but fails to explicitly teach the distal tip has a length of 0.5 mm to 3 mm, inclusive.
Miyata teaches the distal tip has a length of 0.5 mm to 3 mm, inclusive (0048).
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the distal tip has a length of 0.5 mm to 3 mm in order to allow the user to insert the device and navigate the vasculature without causing a lot of damage. 

12 is rejected under 35 U.S.C. 103 as being unpatentable over Williams and Kugler in view of U.S. Publication No. 20100076264 to Tallarida et al. (Tallarida).
Regarding claim 12, Williams and Kugler teach the claim limitations of claim 1, where Williams teaches the shaft body includes a coil surrounding the liner (0226), but fails to explicitly teach the distal end of the coil extend beyond the distal end of the shaft body and into the tip member.
Tallarida teaches the distal end of the coil extend beyond the distal end of the shaft body and into the tip member (0259).
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the distal end of the coil extend beyond the distal end of the shaft body and into the tip member in order to allow the user to more easily advance and retract the device during use.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see arguments, filed November 3, 2020, with respect to the rejection(s) of claims 1, 3-6, 10, 11, and 13 under 102 have been fully considered and are persuasive in light of the claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Williams and Kugler.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783